DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Waldburger (2014/0087045) and Lankford (2,917,827).
Waldburger discloses a method and device for producing cheese, comprising a cassette press 1 having cassettes 3, which are arranged next to each other in rows transversely to the longitudinal direction of the trough 2, moulds 4 for receiving the raw cheese mass to be pressed, which are arranged in the cassettes 3, wherein a mould 4 is part of the cassette 3, a press head 5 mounted on end columns 6 and having a multiplicity of press dies, which are directed at the moulds 4 and a pipe distribution system for pouring in the raw cheese mass [0031] and at least one handling apparatus 7, which can be moved in a motorized manner along the longitudinal sides of the trough 2, for lifting, moving and placing a cassette 3 on a conveyor apparatus 8 outside the trough 2, [0032].

Lankford discloses an apparatus for making cheese, comprising a supply system including a plurality of feeding lines 16, 18, 20, 24, 26, 34, 36, wherein the lines are connected to each other by a plurality of elbows (Fig. 1, the elbows connecting the feeding lines 16, 18, 20. 24, 26, 34, 36) or L-shape pipe 72 for feeding cheese material into a distribution pump 14 for making cheese. 
It would have been obvious to one of ordinary skill in the art to have provided Waldburger with a plurality of elbow connecting tubes as taught by Lankford in order to arrange the feeding lines in different configurations depending on the availability of the space surrounding the cheese making apparatus so that a large volume of material can be provided to the mold making apparatus to improve productivity. 
In regarding to the hitch, it is inherently that the feeding tube are secured to a frame, a wall, a floor, or a ceiling, or alternatively, it would have been obvious to one of ordinary skill  in the art to have provided means, which is equivalent for the hitch, for securing the plurality of feeding tube to a wall, a floor, or a ceiling in order to support the feeding tube during the cheese forming process and to prevent the feeding tube from collapsing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THU KHANH T NGUYEN/Examiner, Art Unit 1743